Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.15 OMNICARE, INC. EXCESS BENEFIT PLAN INTRODUCTION The purpose of the Omnicare, Inc. Excess Benefit Plan (the Plan) is to provide supplemental pension benefits to a select group of executive employees of Omnicare, Inc. and its designated affiliates. The Plan provides a defined benefit pension and a defined contribution pension to designated participants, by reference to the benefits provided by certain tax-qualified pension plans of Omnicare, Inc. This Plan amends and restates in its entirety the Plan as originally effective January 1, 1987, as amended, and incorporates certain administrative actions that have been taken from time to time by
